     Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 1 of 18 PageID #: 100



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

BRADELY COTTRELL, on behalf of the
ESTATE OF BERNARD DALE COTTRELL,

        Plaintiff,
                                                              CIVIL ACTION NO. 2:18-cv-1281
v.                                                            Honorable Thomas E. Johnston

NATHAN SCOTT STEPP, Individually as a
member of the West Virginia State Police;
ZACH W. HARTLEY, Individually as a
member of the West Virginia State Police;
OKEY S. STARSICK, Individually as a
member of the West Virginia State Police;
ROBERT B. HICKMAN, Individually as a
member of the Roane County Sheriff’s Department;
ROANE COUNTY SHERIFF’S DEPARTMENT;
and WEST VIRGINIA STATE POLICE,

        Defendants.

   ANSWER OF TROOPER STEPP, TROOPER HARTLEY, FIRST SERGEANT
STARSICK, AND WEST VIRGINIA STATE POLICE TO PLAINTIFF’S COMPLAINT

        COME NOW, these Defendants, Nathan Scott Stepp (“Trooper Stepp”), Zach W. Hartley

(“Trooper Hartley”), Okey S. Starsick (“First Sergeant Starsick”), and West Virginia State

Police, by counsel, Michael D. Mullins, James E. McDaniel, and the law firm of Steptoe &

Johnson PLLC, and in response to Plaintiff’s Complaint state as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint fails to state a cause of action upon which relief can be granted.

                                      SECOND DEFENSE

        The first paragraph of Plaintiff’s Complaint, which is not a numbered paragraph, is an

introductory paragraph to which no response appears necessary. These Defendants respond to the

enumerated paragraphs as follows:
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 2 of 18 PageID #: 101



       1.      The paragraph numbered 1 of Plaintiff’s Complaint is a jury demand to which no

response is required.

       2.      The allegations set forth in the paragraph numbered 2 of Plaintiff’s Complaint call

for a legal conclusion to which these Defendants are not required to respond.

       3.      The allegations set forth in the paragraph numbered 3 of Plaintiff’s Complaint call

for a legal conclusion to which these Defendants are not required to respond. Notwithstanding,

these Defendants deny that they used excessive force or violated Plaintiff’s rights under the

United States Constitution or the West Virginia Constitution.

       4.      The allegations set forth in the paragraph numbered 4 of Plaintiff’s Complaint call

for a legal conclusion to which these Defendants are not required to respond.

       5.      These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 5 of

Plaintiff’s Complaint.

       6.      These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 6 of

Plaintiff’s Complaint.

       7.      Upon information and belief, these Defendants admit that Trooper Stepp was at

all relevant times a trooper with the West Virginia State Police and that he resides in Roane

County, West Virginia. The remaining allegations set forth in the paragraph numbered 7 of

Plaintiff’s Complaint call for a legal conclusion to which these Defendants are not required to

respond.

       8.      Upon information and belief, these Defendants admit that Trooper Hartley was at

all relevant times a trooper with the West Virginia State Police and that he resides in Jackson



                                                2
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 3 of 18 PageID #: 102



County, West Virginia. The remaining allegations set forth in the paragraph numbered 8 of

Plaintiff’s Complaint call for a legal conclusion to which these Defendants are not required to

respond.

       9.       Upon information and belief, these Defendants admit that First Sergeant Starsick

was at all relevant times a member of the West Virginia State Police, that he is a higher ranking

officer but not direct supervisor of Trooper Stepp and Trooper Hartley, and that he resides in

Gilmer County, West Virginia. The remaining allegations set forth in the paragraph numbered 9

of Plaintiff’s Complaint call for a legal conclusion to which these Defendants are not required to

respond.

       10.      The allegations set forth in the paragraph numbered 10 of Plaintiff’s Complaint

are denied.

       11.      The allegations set forth in the paragraph numbered 11 of Plaintiff’s Complaint

are denied.

       12.      The allegations set forth in the paragraph numbered 12 of Plaintiff’s Complaint

are denied.

       13.      The allegations set forth in the paragraph numbered 13 of Plaintiff’s Complaint

are admitted.

       14.      These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 14 of

Plaintiff’s Complaint.

       15.      These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 15 of

Plaintiff’s Complaint.



                                                3
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 4 of 18 PageID #: 103



       16.      These Defendants do not deny that Plaintiff attempted to comply with the code

provision set forth in the paragraph numbered 16 of his Complaint, but they deny that Plaintiff

actually complied with the requirements of that provision.

       17.      These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 17 of

Plaintiff’s Complaint.

       18.      The allegations set forth in the paragraph numbered 18 of Plaintiff’s Complaint

call for a legal conclusion to which these Defendants are not required to respond.

       19.      In response to the allegations set forth in the paragraph numbered 19 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 18 as set forth above.

       20.      Upon information and belief, the allegations set forth in the paragraph numbered

20 of Plaintiff’s Complaint are admitted.

       21.      The allegations set forth in the paragraph numbered 21 of Plaintiff’s Complaint

are admitted.

       22.      Upon information and belief, the allegations set forth in the paragraph numbered

22 of Plaintiff’s Complaint are admitted.

       23.      Upon information and belief, the allegations set forth in the paragraph numbered

23 of Plaintiff’s Complaint are admitted.

       24.      In response to paragraph numbered 24 of Plaintiff’s Complaint, these Defendants

admit that, after making contact with Cottrell’s vehicle, Trooper Stepp exited his vehicle and

discharged his firearm in self-defense.




                                                 4
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 5 of 18 PageID #: 104



       25.     The allegations set forth in the paragraph numbered 25 of Plaintiff’s Complaint

are denied.

       26.     The allegations set forth in the paragraph numbered 26 of Plaintiff’s Complaint

are denied.

       27.     Responding to paragraph numbered 27 of Plaintiff’s Complaint, these Defendants

admit that Trooper Stepp did not have an opportunity to deescalate or complete a wellness check

on Cottrell.

       28.     Responding to paragraph numbered 28 of Plaintiff’s Complaint, these Defendants

admit that Trooper Stepp struck his own vehicle while firing on Cottrell.

       29.     Responding to paragraph numbered 29 of Plaintiff’s Complaint, these Defendants

admit that Trooper Stepp yelled out “gun.” These Defendants are without specific information or

knowledge from which to formulate a belief as to the truth of the remaining allegations contained

in the paragraph numbered 29 of Plaintiff’s Complaint.

       30.     The allegations in the paragraph numbered 30 of Plaintiff’s Complaint assume

that Trooper Stepp fired immediately and without reason and are therefore denied.

Notwithstanding, these Defendants admit that Trooper Stepp fired before the other law

enforcement officers.

       31.     Upon information and belief, the allegations set forth in the paragraph numbered

31 of Plaintiff’s Complaint are admitted.

       32.     Responding to paragraph numbered 32 of Plaintiff’s Complaint, these Defendants

admit that the Report of Death Investigation and Post-Mortem Examination Findings concluded

that Cottrell’s wounds were likely caused by eight (8) bullets. These Defendants are without




                                                5
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 6 of 18 PageID #: 105



specific information or knowledge from which to formulate a belief as to the truth of the

remaining allegations contained in the paragraph numbered 32 of Plaintiff’s Complaint.

          33.   Responding to paragraph numbered 33 of Plaintiff’s Complaint, these Defendants

admit that Cottrell did not fire a weapon during the incident. These Defendants are without

specific information or knowledge from which to formulate a belief as to the truth of the

remaining allegations contained in the paragraph numbered 33 of Plaintiff’s Complaint.

          34.   Responding to the paragraph numbered 34 of Plaintiff’s Complaint, these

Defendants admit that Trooper Stepp saw Cottrell holding a shotgun in the front seat of his

vehicle. The remaining allegations of the paragraph numbered 34 of Plaintiff’s Complaint are

denied.

          35.   Upon information and belief, the allegations set forth in the paragraph numbered

35 of Plaintiff’s Complaint are admitted.

          36.   Upon information and belief, the allegations set forth in the paragraph numbered

36 of Plaintiff’s Complaint are admitted.

          37.   The allegations set forth in the paragraph numbered 37 of Plaintiff’s Complaint

are admitted.

          38.   Responding to the paragraph numbered 38 of Plaintiff’s Complaint, these

Defendants admit that Trooper Stepp described seeing the shotgun in a different position at a

later time during his encounter with Cottrell. However, these Defendants deny that his statements

about how Cottrell was holding the shotgun at two different points in time are contradictory.

          39.   The allegations set forth in the paragraph numbered 39 of Plaintiff’s Complaint

are denied.




                                                6
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 7 of 18 PageID #: 106



       40.     The allegations set forth in the paragraph numbered 40 of Plaintiff’s Complaint

are denied.

       41.     The allegations set forth in the paragraph numbered 41 of Plaintiff’s Complaint

are denied.

       42.     Responding to paragraph numbered 42 of Plaintiff’s Complaint, these Defendants

admit that, when he felt it was safe to do so, Trooper Stepp used his baton to break the passenger

side window of Cottrell’s vehicle, removed a shotgun, and placed it on the ground.

       43.     The allegations set forth in the paragraph numbered 43 of Plaintiff’s Complaint

are denied.

       44.     In response to the allegations set forth in the paragraph numbered 44 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 43 as set forth above.

       45.     The allegations set forth in the paragraph numbered 45 of Plaintiff’s Complaint

calls for a legal conclusion to which these Defendants are not required to respond. Furthermore,

these Defendants deny that they violated Cottrell’s constitutional rights.

       46.     These Defendants admit the allegations contained within the paragraph numbered

46 of Plaintiff’s Complaint.

       47.     These Defendants are without specific information or knowledge from which to

formulate a belief as to the truth of the allegations contained in the paragraph numbered 47 of

Plaintiff’s Complaint.

       48.     These Defendants deny the allegations contained within the paragraph numbered

48 of Plaintiff’s Complaint.




                                                 7
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 8 of 18 PageID #: 107



       49.     These Defendants deny the allegations contained within the paragraph numbered

49 of Plaintiff’s Complaint.

       50.     These Defendants deny the allegations contained within the paragraph numbered

50 of Plaintiff’s Complaint.

       51.     These Defendants deny the allegations contained within the paragraph numbered

51 of Plaintiff’s Complaint.

       52.     These Defendants deny the allegations contained within the paragraph numbered

52 of Plaintiff’s Complaint.

       53.     These Defendants deny the allegations contained within the paragraph numbered

53 of Plaintiff’s Complaint. To the extent that the paragraph numbered 53 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       54.     Responding to the paragraph numbered 54 of Plaintiff’s Complaint, these

Defendants deny that Plaintiff is entitled to any damages.

       55.     These Defendants deny the allegations contained within the paragraph numbered

55 of Plaintiff’s Complaint.

       56.     In response to the allegations set forth in the paragraph numbered 56 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 55 as set forth above.

       57.     These Defendants deny the allegations contained within the paragraph numbered

57 of Plaintiff’s Complaint.

       58.     These Defendants deny the allegations contained within the paragraph numbered

58 of Plaintiff’s Complaint.




                                                  8
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 9 of 18 PageID #: 108



       59.     These Defendants deny the allegations contained within the paragraph numbered

59 of Plaintiff’s Complaint. To the extent that the paragraph numbered 59 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       60.     Responding to the paragraph numbered 60 of Plaintiff’s Complaint, these

Defendants deny that Plaintiff is entitled to any damages.

       61.     These Defendants deny the allegations contained within the paragraph numbered

61 of Plaintiff’s Complaint.

       62.     In response to the allegations set forth in the paragraph numbered 62 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 61 as set forth above.

       63.     These Defendants deny the allegations contained within the paragraph numbered

63 of Plaintiff’s Complaint.

       64.     These Defendants deny the allegations contained within the paragraph numbered

64 of Plaintiff’s Complaint.

       65.     These Defendants deny the allegations contained within the paragraph numbered

65 of Plaintiff’s Complaint.

       66.     These Defendants deny the allegations contained within the paragraph numbered

66 of Plaintiff’s Complaint.

       67.     These Defendants deny the allegations contained within the paragraph numbered

67 of Plaintiff’s Complaint.

       68.     These Defendants deny the allegations contained within the paragraph numbered

68 of Plaintiff’s Complaint.




                                                  9
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 10 of 18 PageID #: 109



       69.     These Defendants deny the allegations contained within the paragraph numbered

69 of Plaintiff’s Complaint.

       70.     These Defendants deny the allegations contained within the paragraph numbered

70 of Plaintiff’s Complaint.

       71.     These Defendants deny the allegations contained within the paragraph numbered

71 of Plaintiff’s Complaint.

       72.     These Defendants deny the allegations contained within the paragraph numbered

72 of Plaintiff’s Complaint.

       73.     These Defendants deny the allegations contained within the paragraph numbered

73 of Plaintiff’s Complaint. To the extent that the paragraph numbered 73 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       74.     In response to the allegations set forth in the paragraph numbered 74 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 73 as set forth above.

       75.     Responding to the paragraph numbered 75 of Plaintiff’s Complaint, allegations

regarding whether these Defendants were acting under color of law and within the scope of their

employment calls for a legal conclusion to which these Defendants are not required to respond.

These Defendants deny the remaining allegations contained within the paragraph numbered 75 of

Plaintiff’s Complaint.

       76.     The allegations set forth in the paragraph numbered 76 of Plaintiff’s Complaint

call for a legal conclusion to which these Defendants are not required to respond.

       77.     These Defendants deny the allegations contained within the paragraph numbered

77 of Plaintiff’s Complaint.



                                                 10
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 11 of 18 PageID #: 110



       78.     These Defendants deny the allegations contained within the paragraph numbered

78 of Plaintiff’s Complaint.

       79.     The allegations set forth in the paragraph numbered 79 of Plaintiff’s Complaint

call for a legal conclusion to which these Defendants are not required to respond.

       80.     These Defendants deny the allegations contained within the paragraph numbered

80 of Plaintiff’s Complaint.

       81.     These Defendants deny the allegations contained within the paragraph numbered

81 of Plaintiff’s Complaint.

       82.     These Defendants deny the allegations contained within the paragraph numbered

82 of Plaintiff’s Complaint. To the extent that the paragraph numbered 82 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       83.     These Defendants deny the allegations contained within the paragraph numbered

83 of Plaintiff’s Complaint.

       84.     In response to the allegations set forth in the paragraph numbered 84 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 83 as set forth above.

       85.     These Defendants deny the allegations contained within the paragraph numbered

85 of Plaintiff’s Complaint.

       86.     These Defendants deny the allegations contained within the paragraph numbered

86 of Plaintiff’s Complaint. To the extent that the paragraph numbered 86 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       87.     These Defendants deny the allegations contained within the paragraph numbered

87 of Plaintiff’s Complaint.



                                                 11
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 12 of 18 PageID #: 111



       88.     In response to the allegations set forth in the paragraph numbered 88 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 87 as set forth above.

       89.     The allegations set forth in the paragraph numbered 89 of Plaintiff’s Complaint

call for a legal conclusion to which these Defendants are not required to respond.

       90.     These Defendants deny the allegations contained within the paragraph numbered

90 of Plaintiff’s Complaint.

       91.     These Defendants deny the allegations contained within the paragraph numbered

91 of Plaintiff’s Complaint.

       92.     These Defendants deny the allegations contained within the paragraph numbered

92 of Plaintiff’s Complaint. To the extent that the paragraph numbered 92 states the damages that

Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       93.     These Defendants deny the allegations contained within the paragraph numbered

93 of Plaintiff’s Complaint.

       94.     In response to the allegations set forth in the paragraph numbered 94 of Plaintiff’s

Complaint, these Defendants reassert and incorporate herein by reference their responses to

paragraphs 1 through 93 as set forth above.

       95.     These Defendants deny the allegations contained within the paragraph numbered

95 of Plaintiff’s Complaint.

       96.     These Defendants deny the allegations contained within the paragraph numbered

96 of Plaintiff’s Complaint.

       97.     These Defendants deny the allegations contained within the paragraph numbered

97 of Plaintiff’s Complaint.



                                                 12
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 13 of 18 PageID #: 112



       98.     These Defendants deny the allegations contained within the paragraph numbered

98 of Plaintiff’s Complaint.

       99.     These Defendants deny the allegations contained within the paragraph numbered

99 of Plaintiff’s Complaint.

       100.    These Defendants deny the allegations contained within the paragraph numbered

100 of Plaintiff’s Complaint.

       101.    These Defendants deny the allegations contained within the paragraph numbered

101 of Plaintiff’s Complaint.

       102.    These Defendants deny the allegations contained within the paragraph numbered

102 of Plaintiff’s Complaint.

       103.    These Defendants deny the allegations contained within the paragraph numbered

103 of Plaintiff’s Complaint.

       104.    These Defendants deny the allegations contained within the paragraph numbered

104 of Plaintiff’s Complaint.

       105.    These Defendants deny the allegations contained within the paragraph numbered

105 of Plaintiff’s Complaint. To the extent that the paragraph numbered 105 states the damages

that Plaintiff intends to seek, these defendants deny that Plaintiff is entitled to any damages.

       The final, unnumbered paragraph of Plaintiff’s Complaint is a demand for judgment

against the Defendants. Responding to Plaintiff’s demand, these Defendants deny that Plaintiff is

entitled to a judgment in his favor or any damages whatsoever.

                                         JURY DEMAND

       These Defendants request a jury trial on all issues deemed so triable by the Court.




                                                 13
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 14 of 18 PageID #: 113



                                       THIRD DEFENSE

          The Eleventh Amendment precludes Plaintiff’s claim against the West Virginia State

Police.

                                      FOURTH DEFENSE

          These Defendants were privileged and within the scope of their lawful authority in all

actions undertaken.

                                       FIFTH DEFENSE

          The conduct of Plaintiff’s Decedent, Plaintiff, or Decedent’s beneficiaries was the

competent producing cause of his injuries, if any.

                                       SIXTH DEFENSE

          These Defendants are entitled to immunity from any award of damages because these

Defendants did not cause the deprivation of any clearly established constitutional right or

privilege of the Plaintiff.

                                     SEVENTH DEFENSE

          These Defendants raise the affirmative defense of privilege, immunity and contributory

and/or comparative fault.

                                      EIGHTH DEFENSE

          These Defendants acted reasonably and in good faith under the circumstances and are

therefore immune from liability.

                                       NINTH DEFENSE

          No constitutional deprivations occurred as a result of a custom or policy of the West

Virginia State Police and therefore the West Virginia State Police and/or the State of West

Virginia are immune from Plaintiff’s claim.



                                                14
   Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 15 of 18 PageID #: 114



                                         TENTH DEFENSE

        The Defendants were not deliberately indifferent towards Plaintiff and therefore they are

immune from Plaintiff’s claim.

                                        ELEVENTH DEFENSE

        These Defendants acted reasonably.

                                        TWELFTH DEFENSE

        Plaintiff’s claim for punitive damages violates the laws of the United States of America

and of West Virginia.

                                    THIRTEENTH DEFENSE

        The actions of others were the competent producing cause of Plaintiff’s injuries, if any.

                                    FOURTEENTH DEFENSE

        These Defendants reserve the right to raise the affirmative defenses set forth in Rule 8 of

the Federal Rules of Civil Procedure should discovery reveal that those defenses are applicable.

                                        FIFTEENTH DEFENSE

        These Defendants also raise all defenses set forth in their Motion to Dismiss.

                                        SIXTEENTH DEFENSE

        These Defendants raise the defense, to preserve it, of failure to mitigate damages.

                                   SEVENTEENTH DEFENSE

        Plaintiff is barred from recovery on his state law claims by W. VA. CODE § 55-7-13d(c).

                                    EIGHTEENTH DEFENSE

        These Defendants reserve the right to raise any and all further defenses which may arise

during the course of this litigation.




                                                15
  Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 16 of 18 PageID #: 115



       WHEREFORE, these Defendants respectfully request that they be dismissed from the

action and that they be awarded their costs, including any attorneys’ fees, expended herein.


                                             NATHAN SCOTT STEPP, ZACH W.
                                             HARTLEY, OKEY S. STARSICK, and
                                             WEST VIRGINIA STATE POLICE


                                             By counsel:


                                             /s/ Michael D. Mullins
                                             Michael D. Mullins, Esquire [WVSB #7754]
                                             James E. McDaniel, Esquire [WVSB #13020]
STEPTOE & JOHNSON PLLC                       Chase Tower, 17th Floor
      Of Counsel                             707 Virginia Street East
                                             Post Office Box 1588
                                             Charleston, WV 25326-1588
                                             Telephone: 304-353-8000
                                             Facsimile: 304-353-8180
                                             Michael.Mullins@steptoe-johnson.com
                                             Jim.McDaniel@steptoe-johnson.com




                                               16
     Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 17 of 18 PageID #: 116



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

BRADELY COTTRELL, on behalf of the
ESTATE OF BERNARD DALE COTTRELL,

        Plaintiff,
                                                            CIVIL ACTION NO. 2:18-cv-1281
v.                                                          Honorable Thomas E. Johnston

NATHAN SCOTT STEPP, Individually as a
member of the West Virginia State Police;
ZACH W. HARTLEY, Individually as a
member of the West Virginia State Police;
OKEY S. STARSICK, Individually as a
member of the West Virginia State Police;
ROBERT B. HICKMAN, Individually as a
member of the Roane County Sheriff’s Department;
ROANE COUNTY SHERIFF’S DEPARTMENT;
and WEST VIRGINIA STATE POLICE,

                                              Defendants.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of October, 2018, I filed the foregoing “Answer of

Trooper Stepp, Trooper Hartley, First Sergeant Starsick, and West Virginia State Police to

Plaintiff’s Complaint” by utilizing the CM/ECF system which will send electronic notification

of said filing to counsel as listed below:

                                       Russell A. Williams
                                Katz Kantor Stonestreet & Buckner
                                   112 Capitol Street, Suite 100
                                      Charleston, WV 25301
                                       Counsel for Plaintiff

                                          John P. Fuller
                                         Bailey & Wyant
                                         P.O. Box 3710
                                      Charleston, WV 25337
                            Counsel for Defendants Robert B. Hickman
                             and Roane County Sheriff’s Department
 Case 2:18-cv-01281 Document 15 Filed 10/03/18 Page 18 of 18 PageID #: 117




                                  /s/ Michael D. Mullins
                                  Michael D. Mullins, Esquire [WVSB #7754]
                                  James E. McDaniel, Esquire [WVSB #13020]
STEPTOE & JOHNSON PLLC            Chase Tower, 17th Floor
      Of Counsel                  707 Virginia Street East
                                  Post Office Box 1588
                                  Charleston, WV 25326-1588
                                  Telephone: 304-353-8000
                                  Facsimile: 304-353-8180
                                  Michael.Mullins@steptoe-johnson.com
                                  Jim.McDaniel@steptoe-johnson.com




                                    18
